DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sochting et al (US 3348564).

Regarding claim 14, Sochting (FIG) discloses “A condensate discharge system (Column 1 lines 10-14) for an exhaust gas measuring device, the condensate discharge system comprising: 
a condensate separator (6-12) in which a positive pressure (from compressed gas) prevails; 
an outflow line (33) in which atmospheric pressure prevails (understood from “leading to the open” in Column 3 line 10); 
a connecting line (23); and 
an intermediate reservoir (2) in which the positive pressure prevails (via it being connected with the compressed gas entering 6), the intermediate reservoir being arranged between the condensate separator and the outflow line (see FIG) and being directly connected to the condensate separator via the connecting line (see FIG), the intermediate reservoir comprising a float valve (44) via which a condensate is dischargeable into the outflow line (Column 4 lines 22-40).”  

Regarding claim 15, Sochting (FIG) discloses “wherein, the intermediate reservoir further comprises a gas outlet (25) which is arranged at an upper volume (see FIG) and a condensate outlet (32) which is arranged at a lower volume (see FIG), the intermediate reservoir is filled with the condensate in the lower volume (Column 4 lines 22-25), the intermediate reservoir is filled with a gas in the upper volume (understood that some gas may be present around 25), the condensate is dischargeable via the condensate outlet at the lower volume (Column 4 lines 36-40), and the gas is dischargeable via the gas outlet at the upper volume (understood that any gas around 25 would discharge upwards to 1, 11).”  

Regarding claim 16, Sochting (FIG) discloses “further comprising: a flow resistance line (8), wherein, the gas outlet of the intermediate reservoir (25) is connected to the flow resistance line (see FIG, 8 is upstream of 1 and therefore 25).”  

Regarding claim 17, Sochting (FIG) discloses “wherein, the flow resistance line is a capillary or a nozzle (filter 8 understood to read on “capillary” as it has small pores).”  

Regarding claim 18, Sochting (FIG) discloses “wherein, the capillary or the nozzle is configured to be heated (understood that 8 would be heated from flow of 6 interacting with it).”  

Claim(s) 14-15, 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabe (DE 102006020292, art cited by applicant; attached machine translation relied upon).

Regarding claim 14, Rabe (FIG) discloses “A condensate discharge system (2) for an exhaust gas measuring device, the condensate discharge system comprising: 
a condensate separator (22) in which a positive pressure (pressure of A) prevails; 
an outflow line (where lower K arrow is located) in which atmospheric pressure prevails (paragraph 9); 
a connecting line (10); and 
an intermediate reservoir (3) in which the positive pressure  (from A, down-pointing K arrow) prevails, the intermediate reservoir being arranged between the condensate separator (22) and the outflow line (lower K) and being directly connected to the condensate separator via the connecting line (see FIG), the intermediate reservoir comprising a float valve (11) via which a condensate is dischargeable into the outflow line (paragraph 31).”  

Regarding claim 15, Rabe (FIG) discloses “wherein, the intermediate reservoir (3) further comprises a gas outlet (where B arrow is located) which is arranged at an upper volume and a condensate outlet (7)  which is arranged at a lower volume (see FIG), the intermediate reservoir is filled with the condensate in the lower volume (paragraph 31), the intermediate reservoir is filled with a gas in the upper volume (understood that there would be some gas present in the headspace of 3), the condensate is dischargeable via the condensate outlet at the lower volume (paragraph 31), and the gas is dischargeable via the gas outlet at the upper volume (understood that any gas on top of 3 would discharge upwards from 3, merging to 4).”  

Regarding claim 21, Rabe (FIG) discloses “further comprising: a feed pump (paragraph 21) arranged upstream of the condensate separator (paragraph 4, 19).”  

Regarding claim 22, Rabe (FIG) discloses “wherein the condensate separator is configured to be cooled with a coolant (paragraph 19, 21).”  

Regarding claim 24, Rabe (FIG) discloses “wherein the condensate separator comprises a housing (22, 8) in which is arranged a cooled inlet line (at A), an outlet opening (at C), and an outflow opening (where 22 opens to 10), the cooled inlet line being configured to admit a sample gas flow (exhaust gas), the outlet opening being configured to discharge a gas flow (paragraph 28), and the outflow opening being arranged to lead into the connecting line (opens directly to 10) between the condensate separator and the intermediate reservoir for discharging the condensate (shown as K).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabe in view of Endo et al (JP H111137458).

Regarding claim 19, Rabe is silent regarding “further comprising: a condensate tank comprising an upper area, a lower area, and a ventilation opening arranged in the upper area; a discharge line arranged to lead away from the lower area of the condensate tank; and a discharge valve arranged in the discharge line.”
	However, Endo (FIGs 1, 4) teaches a condensate separator analogous to Rabe having a tank 14 downstream of the separator 3, the tank having an upper area (top) with a “ventilation opening” 36 and a lower area (bottom) with a discharge line 33, the discharge line having a discharge valve 34.
	Therefore it would have been obvious, before the effective filing date, to modify the system of Rabe with “a condensate tank comprising an upper area, a lower area, and a ventilation opening arranged in the upper area; a discharge line arranged to lead away from the lower area of the condensate tank; and a discharge valve arranged in the discharge line”, as taught by Endo, to provide the system with a means to hold more condensate volume in a controlled manner.

Regarding claim 20, Rabe/Endo are further silent regarding “wherein the condensate tank is arranged above the intermediate reservoir.”
	It would have been obvious, before the effective filing date, to modify the arrangement of the system of Rabe/Endo with “wherein the condensate tank is arranged above the intermediate reservoir”, as Rabe/Endo disclose the result of the function/apparatus, and rearranging/moving the location of components to achieve that same expected result would be within routine skill in the art. One benefit would be to place the tank higher up for easier access to the tank.

Regarding claim 25, Rabe is silent regarding “further comprising: a sample gas line arranged to lead to the exhaust gas measuring device, wherein, the outlet opening of the housing of the condensate separator is connected to the sample gas line….”  
	However, Endo (FIGs 1, 4) teaches a condensate separator analogous to Rabe where the gas outlet of the separator 3 enters a “sample gas line” to reach a gas analyzer 1.
Therefore it would have been obvious, before the effective filing date, to modify the system of Rabe with “a sample gas line arranged to lead to the exhaust gas measuring device, wherein, the outlet opening of the housing of the condensate separator is connected to the sample gas line” as taught by Endo, to provide a means for analyzing the gas leaving the separator for more user information.
Rabe/Endo are further silent regarding “and the exhaust gas measuring device is configured to have an operating temperature between an ambient temperature and 70 degrees C”.
It would have been obvious, before the effective filing date, to modify the operating setting of Rabe/Endo in such a manner that it includes “and the exhaust gas measuring device is configured to have an operating temperature between an ambient temperature and 70 degrees C”, as Rabe/Endo disclose the result of the function/apparatus, and choosing an attainable operating setting (ambient to 70 degrees C understood to be a safe range in the art) to achieve that same expected result would be within routine skill in the art. One benefit would be to operate the measuring device near ambient conditions.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabe in view of Chung (US 20090031996).

Rabe is silent regarding “further comprising: a peltier cooler, wherein, the coolant is a solid heat sink which is cooled via the peltier cooler.” Rabe does necessitate a cooling feature (paragraphs 19-21).
	However, Chung (FIG 2, paragraph 21) teaches a cooling apparatus for emissions (functionally analogous to Rabe) comprising a heat sink (solid in paragraph 5) and a peltier cooler 108 that cools the heat sink.
	Therefore it would have been obvious, before the effective filing date, to modify the cooling means of Rabe to be a peltier cooler, wherein, the coolant is a solid heat sink which is cooled via the peltier cooler”, as taught by Chung, as Rabe necessitates cooling, and providing a known means to do so would be within routine skill in the art. One benefit would be to use a cooler that is small and uses minimal power (paragraph 21).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabe in view of Fritz (DE 3706941, cited by applicant).

Rabe is silent regarding “further comprising: a separation chamber comprising a funnel arranged at a lower side of the separation chamber and a gas outlet nozzle arranged at an upper side of the separation chamber, the funnel being arranged to lead into the outflow opening, and the gas outlet nozzle being arranged to lead into the outlet opening, wherein, the cooled inlet line is helically formed and is arranged to tangentially lead into the separation chamber.”
	However, Fritz (annotated FIG X) teaches a condensate separator chamber functionally analogous to Rabe comprising a “funnel” arranged at a lower side of the separation chamber and a gas outlet “nozzle” arranged at an upper side of the separation chamber, the funnel being arranged to lead into a lower condensate outlet, and the gas outlet nozzle being arranged to lead into a top gas outlet, wherein, the cooled inlet line is helically formed and is arranged to tangentially lead into the separation chamber (see FIG X).

    PNG
    media_image1.png
    380
    647
    media_image1.png
    Greyscale

Therefore it would have been obvious, before the effective filing date, to modify the condensate separator of Rabe with “a separation chamber comprising a funnel arranged at a lower side of the separation chamber and a gas outlet nozzle arranged at an upper side of the separation chamber, the funnel being arranged to lead into the outflow opening, and the gas outlet nozzle being arranged to lead into the outlet opening, wherein, the cooled inlet line is helically formed and is arranged to tangentially lead into the separation chamber”, as taught by Fritz, to provide a cooled separator as desired by Rabe with the gas mixture being exposed to cooling over a longer run in a compact space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753